Per Curiam.

Respondent was admitted to the Bar in the First Judicial District on February 23, 1943. He was found guilty by a jury in the United States District Court for the Southern District of New York of causing an employee of the Internal Revenue Service to process income taxes in such a manner as to avoid an audit. He served 90 days in Danbury Federal Penitentiary as well as a two-year probation period. The offenses committed were misdemeanors. Since his release from prison in September of 1970 he has been trying to re-establish his practice. Prior to his conviction he was a former trustee of the Federal Bar Association and was Deputy Superintendent of the New York State Banking Department in charge of Sales Finance and Pension Bureau.
The stigma of conviction, the service of the jail sentence and subsequent probation, his excellent prior record, and the high regard in which respondent is held in the community, we believe, lend itself to leniency, and accordingly direct that the respondent be censured.
Capozzoli, J. P., McGtvern, Markewich, Murphy and Tilzeb, JJ., concur.
Respondent censured.